DETAILED ACTION
Claims 1-10 and 19-24 are pending and currently under review.
Claims 11-18 are cancelled.
Claims 19-24 are newly added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/31/2022 has been entered.  Claims 1-10, and newly submitted claim(s) 19-24, remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 8/01/2022.

Claim Interpretation
The examiner interprets the phrase “substantially no…” as it pertains to phase amounts to mean that minor amounts of any pertinent phase can be included in amounts that would not materially affect desired properties as determined by one of ordinary skill depending on the alloy application as acknowledged by applicant in the remarks filed 10/31/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majka (US 2016/0251737) in view of Wright et al. (US 7,879,159) and/or Wang et al. (CN113322415, machine translation referred to herein), and further in view of Baldissera et al. (2008, Deep cryogenic treatment: a bibliographic review) and in view of or evidenced by ASM Handbooks (2013, Quenching of steel).
Regarding claim 19, Majka discloses a method of making a forged, martensitic, corrosion pitting resistant stainless steel having a composition as seen in table 1 below [abstract, 0005-0006]; wherein said method includes the steps of providing a forged steel, solutionizing said steel at 2000 to 2100 degrees F for 1 to 3 hours to form a solutionized structure, quenching to room temperature using water or oil (ie. liquid) for example, and subsequent tempering at 600 degrees F or less for 3 to 6 hours to form a tempered microstructure and final cooling to room temperature [0022-0024].  The examiner notes that the overlap between the steel composition and processing parameters of Majka relative to the instant claim is prima facie obvious.  See MPEP 2144.05(I).  
Majka does not expressly teach the claimed austenite amount or a step of cryo-liquid cooling as claimed.  However, the examiner submits that these features would have been obvious in view the prior art as will be further explained.  Wright et al. discloses a method of processing martensitic stainless steels wherein it is known to achieve low austenite amounts of less than 15% to improve alloy strength by performing a cryogenic cooling treatment after solution quenching treatment to room temperature to further reduce the fraction of retained austenite [col.7 ln.16-19, col.8 ln.50-51].  Wang et al. also discloses a method of processing martensitic stainless steels by performing a cryogenic cooling step at -196 degrees C (-320 degrees F) in liquid nitrogen after quenching to room temperature such that austenite can be further reduced to less than 2% for the purpose of improving strength when high strength is desired [0092, 0107-0108].  The examiner notes that although Majka recites an austenite amount of at least 15%, this is merely a specific embodiment that improves toughness [0019 Majka].  Since Majka does not expressly discredit or criticize lower austenite amounts, the examiner submits that one of ordinary skill would have been motivated to perform a further cryogenic cooling after the quenching of Majka to further reduce an amount of retained austenite if higher strength were desired, as would have been recognized by one of ordinary skill in the art of metallurgy.  Therefore, it would have been obvious to one of ordinary skill to modify the method of Majka by including an intermediate cryogenic cooling step after quenching as taught by either Wright et al. or Wang et al. such that the fraction of austenite can be further reduced in order to improve strength as explained above.
The aforementioned prior art does not expressly teach cryogenic cooling is performed through immersion as claimed.  However, Baldissera et al. discloses that cryogenic treatment of metals is typically performed through immersion into a cryogenic liquid as an important, well-known method of rapid cooling [p.3, 8].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by performing immersion cryogenic cooling because immersion is an important, well-known method of rapid cooling as taught by Baldissera et al.
Majka et al. does not expressly teach cooling at a rate of 0.25 degrees C per second as claimed.  However, as evidenced by ASM Handbooks, cooling in oil naturally encompasses cooling rates of up to about 90 degrees C per second, which overlaps with the instantly claimed value.  See MPEP 2144.05(I).  The examiner’s position is further bolstered by the fact that Majka teaches cooling to form martensite, which is the same effect disclosed in the instant specification [0023 & 0025spec., respectively].
Table 1.
Element (wt.%)
Claim 19 (wt.%)
Majka (wt.%)
Cr
12 – 16
12 – 16
Co
16 – 20
16 – 20
Mo
6 – 8
6 – 8
Ni
1 – 3
1 – 3
C
0.02 – 0.04
0.02 – 0.04
Fe & Impurities
Balance
Balane


Regarding claim 20, the aforementioned prior art discloses the method of claim 1 (see previous).  Majka discloses oil or water quenching as stated above; however, the aforementioned prior art does not expressly teach that quenching is performed through immersion as claimed.  However, as evidenced by ASM Handbooks, quenching of steel is typically performed through immersion [p.91].  Alternatively, ASM Handbooks discloses that quenching is generally performed through immersion into fluid [p.91].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by performing quenching through immersion because immersion is a general, well-known method of performing quenching with water/oil as taught by ASM Handbooks.
Regarding claim 21, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated above, Wang et al. discloses cryogenic cooling in liquid nitrogen.
Regarding claim 22, the aforementioned prior art discloses the method of claim 1 (see previous).  Majka further teaches the form of a turbine airfoil [abstract].
Regarding claims 23-24, the aforementioned prior art discloses the method of claim 1 (see previous).  Majka further teaches tempering at lower temperatures such that no laves phase, chi phase, delta ferrite, or sigma phase is present [0016].

Allowable Subject Matter
Claims 1-10 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Independent claims 1 and 9 are directed to a method of making a forged, martensitic, stainless steel alloy following the steps as claimed, wherein said forged alloy has an impact toughness of about 20 J as claimed.  There is no prior art that teaches these limitations together.
The closest prior art of record is Majka as stated in the previous office action.  Majka discloses overlapping processing parameters; however, Majka specifically teaches a much higher impact toughness value of 85 to 95 J [0025].  It is further noted that prior art references teach away from the instant claims and require higher tempering temperatures that what is currently claimed.  See, for example, Garrison (US 2009/0081068).  Thus, there is no motivation or suggestion for one of ordinary skill to modify the method of the prior art to achieve lower impact toughness values as claimed.

Response to Arguments
Applicant’s arguments, filed 10/31/2022, regarding the previous rejections over Majka in view of others have been considered and will be addressed as they apply to newly added claims 19-24.
Applicant argues that Majka does not teach the specific processing parameters as claimed, specifically the cooling rate of 0.25 degrees C per second.  The examiner cannot concur.  As stated above, Majka teaches oil quenching, which as evidenced by ASM Handbooks, would result in a cooling rate that overlaps with the instantly claimed value.  See MPEP 2144.05(I).

Conclusion
Claims 1-10 allowable.
Claims 19-24 rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734